Title: From Benjamin Franklin to Jonathan Williams, Jr., 26 December 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Decr. 26. 1779
I received yours of the 16th. with one from Mr. Mazzey. I have known him a long time and have always esteemed him an honest worthy man, and a man of substance. I know nothing of his present Situation but what he writes me. I think he is not well us’d by the Gentlemen in whom he had a Credit. But I am too much embarrassed by the multiplicity of Demands upon me to afford him the assistance he wants. I have not time to write to him at present, but desire you to present my Respects to him— My love to the good Girls and believe me ever. Y. m. a.
